DETAILED ACTION
In the response filed October 13, 2021, Applicant amended claims 1, 18, 21, 23, and 25.  Claims 1, 3, 8, 12, 13, 17, 18, 21-25, and 27, are pending in the current application. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8, 12, 13, 17, 18, 21-25, and 27, have been considered but are unpersuasive.  Applicant argues that Klems does not teach “in response to verifying the electronic code, allocating, at the server, the promotional offer to the ticket purchaser; and updating ticket purchaser details in a database, wherein the ticket purchaser details include allocation and redemption of the promotional offer.”  Examiner respectfully disagrees.  Klems teaches that the system can validate or verify the promotion displayed on the user’s mobile device when the code is scanned (Par. [0060], store can validate or verify the coupon and update the information on a verification server).  When the system receives the code to validate or verify the electronic code, it adds the user/maintains log of verified user accounts (Par. [0048]) and updates the information on a verification system that the coupon is now redeemed (Par. [0060], “updating ticket purchaser details in the database, details include allocation and redemption of the promotional offer”).  As such, Klems teaches “in response to verifying the electronic code, allocating, at the server, the promotional offer to the ticket purchaser; and updating ticket purchaser details in a database, wherein the ticket purchaser details include allocation and redemption of the promotional offer.”  Applicant’s arguments remain unpersuasive and the 35 U.S.C. 103 rejection is hereby maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 8, 12, 13, 17, 18, 21, 22, 24, 25, and 27, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landers (US 2013/0112744 A1) in view of Klems (US 2012/0323664 A1).
Regarding claim 1, Landers discloses a lottery method comprising: providing, to a mobile internet device of a ticket purchaser (Par. [0042], virtual ticket provided to user of mobile device in place of ticket printing device), an electronic lottery ticket and an electronic code (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen; Par. [0079], a lottery ticket contains a ticket information section and an advertisement section; Par. [0081], the lottery ticket includes a second code which is associated with a particular business), wherein the electronic code is a unique electronic code for a promotional offer offered in conjunction with a lottery ticket purchase of the electronic lottery ticket (Par. [0081], the lottery ticket includes a second code which is associated with a particular business) and the electronic code is associated with the 
wherein the electronic code is received by the mobile internet device prior or subsequent to purchase of the electronic lottery ticket (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen).
Landers does not explicitly disclose the electronic code is associated with the ticket purchaser; receiving, with a server and from a store computer at the store at the geographic location, the electronic code as confirmation of the ticket purchaser being at the geographic location to qualify for the promotional offer; in response to verifying the electronic code, allocating, at the server, the promotional offer to the ticket purchaser; and updating ticket purchaser details in the database, wherein the ticket purchaser details include allocation and redemption of the promotional offer.
Klems teaches wherein the electronic code is associated with the ticket purchaser (Par. [0043], code is stored with user’s account information); receiving, with a server and from a store computer at the store at the geographic location (Par. [0050], code is presented and scanned at the store at the geographic location; Par. [0059]), the electronic code as confirmation of the ticket purchaser being at the geographic location to qualify for the promotional offer (Par. [0060], validation/verification of code is completed, store can validate or verify the coupon and update the information on a verification server); in response to verifying the electronic code, allocating, at the server, the promotional offer to the ticket purchaser (Par. [0060], redeemed coupon 
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers to include the promotion and offer abilities of Klems as a need exists to improve flexibility in advertisements (Landers, Par. [0005]).  Providing user specific promotions or offers to a user would enable the retailer to provide better distribution and convenience for customers.  Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the coupon code of Klems for the displayed electronic code as disclosed in Landers.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, Landers discloses wherein the geographic location includes a reseller store (Par. [0080], electronic code is associated with a store at a geographic location).
Regarding claim 8, Landers discloses wherein the electronic code is displayed on the mobile internet device and is scanned therefrom by the store computer (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen).
Regarding claim 12, Landers discloses further comprising: establishing the promotional offer. Blair teaches establishing the promotional offer (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement 
Regarding claim 13, Landers discloses wherein establishing the promotional offer comprises linking the promotional offer with the lottery ticket purchase (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen). 
Regarding claim 17, Landers does not explicitly disclose further comprising: enabling the ticket purchaser to check the purchaser details in the database.  Klems teaches enabling the ticket purchaser to check the purchaser details in the database (Par. [0043]; Par. [0063]).  It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers to include the code database abilities of Klems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Landers discloses a lottery system including: a server for: providing, to a mobile internet device of a ticket purchaser (Par. [0042], virtual ticket provided to user of mobile device in place of ticket printing device), an electronic lottery ticket and an electronic code (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen; Par. [0079], a lottery ticket contains a ticket information section and an advertisement section; Par. [0081], the lottery ticket includes a second code which is associated with a particular business), wherein 
wherein the electronic code is received by the mobile internet device prior or subsequent to purchase of the electronic lottery ticket (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device – ticket information and advertisement displayed on the same screen).
Landers does not explicitly disclose the electronic code is associated with the ticket purchaser; receiving, with a server and from a store computer at the store at the geographic location, the electronic code as confirmation of the ticket purchaser being at the geographic location to qualify for the promotional offer; in response to verifying the electronic code, allocating, at the server, the promotional offer to the ticket purchaser; and updating ticket purchaser details in the database, wherein the ticket purchaser details include allocation and redemption of the promotional offer.
Klems teaches wherein the electronic code is associated with the ticket purchaser (Par. [0043], code is stored with user’s account information); receiving, with a server and from a store computer at the store at the geographic location (Par. [0050], code is presented and scanned at the store at the geographic location; Par. [0059]), the electronic code as confirmation of the ticket purchaser being at the geographic location to qualify for the promotional offer (Par. [0060], 
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers to include the promotion and offer abilities of Klems as a need exists to improve flexibility in advertisements (Landers, Par. [0005]).  Providing user specific promotions or offers to a user would enable the retailer to provide better distribution and convenience for customers.  Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the coupon code of Klems for the displayed electronic code as disclosed in Landers.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 21, Landers does not explicitly disclose wherein the database includes a record of unique codes and corresponding associated geographic locations.  Klems teaches wherein the database includes a record of unique codes (Par. [0043], code is stored with user’s account information) and corresponding associated geographic locations (Par. [0053]).  It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers to include the code database abilities of Klems 
Regarding claim 22, Landers discloses wherein the electronic code comprises a Quick Response (QR) code (Par. [0043], virtual ticket embodiment is displayed on the display screen of mobile device; Par. [0077]; Fig. 6B).
Regarding claim 24, Landers discloses further comprising providing, to the mobile internet device of the ticket purchaser, details relating to the geographic location (Par. [0080], electronic code is associated with a store at a geographic location; Fig. 6C).
Regarding claim 25, Landers does not explicitly disclose further comprising maintaining a database including a record of electronic codes (Par. [0043], code is stored with user’s account information), and comparing the electronic code to electronic codes of the database.  Klems teaches maintaining a database including a record of electronic codes, and comparing the electronic code to electronic codes of the database (Par. [0060], redeemed coupon code information updated; Par. [0048], verification server is updated).  It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers to include the code database abilities of Klems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 27, Landers does not explicitly disclose further comprising verifying the electronic code so that the purchaser can be registered for the promotional offer offered in .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landers (US 2013/0112744 A1) in view of Klems (US 2012/0323664 A1) and Kolios et al. (US 2012/0244926 A1), hereinafter Kolios.
Regarding claim 23, Landers does not explicitly disclose wherein the ticket purchaser uses the mobile internet device to purchase the electronic lottery ticket over the internet using a ticket purchasing website.  Kolios teaches wherein the ticket purchaser uses the mobile internet device to purchase the electronic lottery ticket over the internet using a ticket purchasing website (Par. [0051]).  It would have been obvious to one of ordinary skill in the art at the time of claimed invention to modify the electronic lottery ticket system of Landers and Klems to include the lottery ticket purchase abilities of Kolios as a need exists to improve distribution of lottery tickets (Kolios, Par. [0007]).  Providing lottery ticket purchase opportunities to users over the internet using a purchasing website would enable a lottery ticket system to improve distribution of lottery tickets.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621